Title: To Alexander Hamilton from Charles Lee, 30 December 1789
From: Lee, Charles
To: Hamilton, Alexander


Alexandria [Virginia] 30th December 1789
Sir!
I have received your letter of instruction upon the subject of calculating the duties, accompanied with the opinions of counsel concerning the fees under the coasting law. As to the former the practice of my office has corresponded with your directions since the receipt of the form of making quarterly returns. As to the latter the opinion of the learned Counsel agree with my own and according thereto the fees have been demanded except as to the fee for a license to a vessel under twenty tons. The trouble and expense of licensing such a Vessel is the same as of one above that size—and the 31st. section is general in its language not making any discrimination according to the burden of vessels. Besides by an amendatory law made afterwards, the privilege of being exempt from entering and clearing is extended to licensed vessels under fifty tons, having on board only American produce and manufactures by which it would seem that a vessel of forty tons and one of fifty tons were to be in the same predicament if licensed and loaded with American produce or manufactures only. I shall however acquiesce cheerfully in the opinions of those Gentlemen and conform the conduct of my office in this instance to their construction of the law.
I have the honor to be Sir!   Your Obedient Servant
Charles Lee, Collectorat Alexandria
